Citation Nr: 0734340	
Decision Date: 11/01/07    Archive Date: 11/19/07

DOCKET NO.  05-02 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an increased rating for service-connected 
hepatitis C, currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran served on active duty from May 1970 to August 
1972, and from January 1973 to September 1974.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision from 
the Boise, Idaho, Department of Veterans Affairs (VA) 
Regional Office (RO). 


FINDING OF FACT

The veteran has not been shown to have daily fatigue and 
malaise; anorexia (without weight loss or hepatomegaly), 
requiring dietary restriction or continuous medication; or 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least two 
weeks, but less than four weeks, during the past 12 month 
period.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for hepatitis C have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.114, 
Diagnostic Code 7354 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant with notice in December 2004, 
subsequent to the initial adjudication.  While the notice was 
not provided prior to the initial adjudication, the claimant 
has had the opportunity to submit additional argument and 
evidence, and to meaningfully participate in the adjudication 
process.  The claim was subsequently readjudicated in an 
August and September 2005 supplemental statements of the 
case, following the provision of notice.  The veteran has not 
alleged any prejudice as a result of the untimely 
notification, nor has any been shown.  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his possession 
that pertains to the claim.  

While the notification did not advise the veteran of the laws 
regarding effective dates for any grant of an increased 
rating, no effective date for award of benefits will be 
assigned as the claim for an increased rating was denied.  
Accordingly, any defect with respect to that aspect of the 
notice requirement is rendered moot.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993). 

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disability, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

B.  Analysis

The veteran contends that his service-connected hepatitis C 
should be rated more than 10 percent disabling.  He stated 
that he has daily fatigue, malaise, anorexia, and occasional 
vomiting and increased sensitivity to the sun; all due to his 
service-connected hepatitis C.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

When making determinations concerning the appropriate rating 
to be assigned, VA must take into account the veteran's 
entire medical history and circumstances.  See 38 C.F.R. § 
4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995). 

The veteran is currently assigned a 10 percent disability 
evaluation for his hepatitis C pursuant to 38 C.F.R. § 4.114, 
Diagnostic Code 7354.  Under that diagnostic code, a 10 
percent disability evaluation is contemplated when there is 
intermittent fatigue, malaise, and anorexia; or, 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least one 
week, but less than two weeks during the past 12 month 
period.  A 20 percent disability evaluation is warranted when 
there is daily fatigue, malaise, and anorexia (without weight 
loss or hepatomegaly), requiring dietary restriction or 
continuous medication; or, incapacitating episodes (with 
symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least two weeks, but less than four 
weeks, during the past 12 month period.

The veteran's statements regarding the severity of his 
service-connected disability are deemed competent with regard 
to the description of symptoms.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  However, these statements must be 
considered with the clinical evidence in conjunction with the 
appropriate rating criteria.

In considering the evidence of record under the laws and 
regulations as set forth above, the veteran is not entitled 
to an increased evaluation for his hepatitis C.  The veteran 
complained of daily fatigue, malaise, anorexia, and 
occasional vomiting and increased sensitivity to the sun; all 
due to his service-connected hepatitis C.  The veteran also 
has nonservice-connected iron deficiency anemia.  Even 
assuming the veteran has fatigue and malaise due to his 
service-connected hepatitis C, anorexia; the necessity for 
dietary restriction or continuous medication; or 
incapacitating episodes nausea, vomiting, anorexia, 
arthralgia, and right upper quadrant pain related to 
hepatitis C having a total duration of at least two weeks 
during the past 12 month period, have not been shown.  The 
May 2004 VA examination report noted that the veteran's 
hepatitis C was stable.  A June 2004 gastroesophageal 
consultation report noted that the veteran had been gaining, 
not losing weight.  Other treatment records note that his 
weight was stable.  Although the veteran attributed his 
abdominal pain to his service-connected hepatitis C; 
examiners have stated that the veteran's chronic abdominal 
pain was of unclear etiology, but that the location of the 
pain was atypical for hepatitis C, and no physical basis of 
the pain was shown.  A March 2005 VA progress note stated 
that the veteran's chronic abdominal pain was possibly due to 
chronic pancreatitis related to prior alcohol abuse, or 
possibly due to somatization.  Regarding the veteran's 
sensitivity to the sun, he has several nonservice-connected 
skin conditions.  

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and an increased rating is not 
warranted.  


ORDER

An evaluation in excess of 10 percent for hepatitis C is 
denied.








____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


